—Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered April 16, 1992, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In light of defendant’s conceded ownership, management *506and operation of the instant premises, it appears that defendant constructed or created the instant walking ramp as part of the apartment building, or had said ramp constructed for access to and from the building. Accordingly, defendant is charged with actual notice of the alleged defective design and/ or construction of the ramp (see, Lewis v Metropolitan Transp. Auth., 99 AD2d 246, 249, affd 64 NY2d 670). At the very least, questions of fact exist as to who is responsible for the creation and/or design of the ramp. In addition, in light of the evidence submitted in opposition to the motion, plaintiff has sufficiently raised questions of fact regarding the propriety of the pitch of the ramp and the unavailability of handrails. Concur—Sullivan, J. P., Carro, Wallach and Nardelli, JJ.